IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARTREY BASS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4149

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 5, 2017.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Richard A. Greenberg of Greenberg, Kirk & Caldwell, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert "Charlie" Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE, and MAKAR, JJ., CONCUR.